United States Court of Appeals
                      For the First Circuit


Nos. 06-1448, 06-1449, 06-1450


 HON. PEDRO J. ROSSELLÓ-GONZÁLEZ; LUIS FORTUÑO; MIRIAM RAMÍREZ;
     NANETTE GUEVARA; ARNOLD GIL-CARABALLO; LARRY SEILHAMER;
      JOSÉ SÁNCHEZ; JUAN F. RAMÍREZ; JAVIER RODRÍGUEZ-HORTA,

             Plaintiffs-Appellees/Cross-Appellants,

                                 v.

    ANÍBAL ACEVEDO-VILÁ; AURELIO GRACIA-MORALES, individually
  and in his capacity as President of the Puerto Rico Electoral
  Commission; GERARDO A. CRUZ, individually and in his capacity
      as a member of the Puerto Rico Electoral Commission;
           THE PUERTO RICO ELECTORAL COMMISSION, a/k/a
              The Commonwealth Election Commission,

             Defendants-Appellants/Cross-Appellees,

       SILA MARÍA CALDERÓN, Mayor, individually and in her
  capacity as Governor of Puerto Rico; THE INCOMING GOVERNMENT
TRANSITION COMMITTEE,

                   Defendants/Cross-Appellees,

   THOMAS RIVERA-SCHATZ, individually and in his capacity as a
  member of the Puerto Rico Electoral Commission; JUAN DALMAU-
     RAMÍREZ, individually and in his capacity as a member of
               the Puerto Rico Electoral Commission,

                           Defendants.


                           ERRATA SHEET


     The opinion of this Court issued on March 13, 2007, is amended
as follows:

     On page 6, line 23, the word "plaintiffs" should be replaced
with "plaintiff".